[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: DEFENDANT'S MOTION FOR ARTICULATION(No. 140)
The defendant's basic argument is that the work performed for it by the plaintiff was not within its trade or commerce and thus does not subject it to a CUTPA claim. In its brief, the defendant repeatedly describes its business as the development and manufacture of pharmaceutical products. It is curious that the defendant conveniently leaves out of its business conduct the sale and marketing of those products. How long the plaintiff would remain in business without selling any products is really not debatable.
The court concludes that there is a clear issue of fact as to whether the product supplied by the plaintiff was within the CT Page 5149-ZZZZ conduct of the defendant's business or commerce which the court concludes is the development, manufacture and marketing of its pharmaceutical products.
As to the defendant's alternative claim, the court finds that it is adequately pled. Whether the plaintiff can prove the claim is not the subject of this motion.
GORMLEY, J.